Citation Nr: 0124678	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  95-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a bunion on the 
left great toe.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for a fungal infection 
of the feet other than athlete's foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for  service connection for a nervous 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and June 1997 rating 
decisions by the New York, New York RO.  The veteran timely 
perfected an appeal.

In November 1997, these matters were remanded to the RO for 
additional development.


REMAND

The Board notes that in June 1997, a hearing was held before 
a member of the Board who is presently no longer employed by 
the Board.  Pursuant to 38 C.F.R. § 20.707 (2001), the member 
of the Board who conducts a hearing shall participate in 
making the final determination of the claim.  In September 
2001, a letter was sent from the Board to the veteran, 
informing the veteran that he had the right to request 
another Board hearing, if he so desired.  The veteran's 
reply, received that same month, indicates that he does 
desire another Board hearing.  He specified the RO as the 
location for the hearing.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should arrange for the veteran to 
appear at a hearing before a traveling 
member of the Board at the RO, at the 
earliest available opportunity.  Unless 
the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held; thereafter, the 
claims file should be returned to the 
Board in accordance with the current 
applicable procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


